Citation Nr: 1506908	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-18 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served with the Army Reserves from November 1981 through May 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in September 2011.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In April 2013, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board. 


FINDINGS OF FACT

1.  The Veteran's asthma pre-existed her October 1994 period of active duty for training (ACDUTRA).

2.  The Veteran's pre-existing asthma did not increase in severity during her service with the Army Reserves. 


CONCLUSION OF LAW

The pre-existing asthma was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Regarding VA's duty to notify, the RO issued a VCAA notice letter to the Veteran in February 2009, prior to the initial adjudication of her claim.  This letter informed the Veteran of what evidence was required to substantiate her claim and of her and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's service treatment records, service personnel records, VA treatment records, private medical records, VA examination reports, Social Security Administration records, and the September 2011 hearing transcript. 

As noted, the Veteran's claim was remanded for additional development in April 2013.  Specifically, the Board requested that the Agency of Original Jurisdiction (AOJ) obtain the Veteran's service personnel records, contact her and request that she submit any service treatment records in her possession, and schedule her for a VA examination.  

Following the Board's remand, the Veteran's service personnel records were obtained and associated with her claims file, the Veteran was requested to submit any service treatment records in her possessions in a June 2013 letter, and she was afforded a new VA examination in June 2013.  Thus, the Board finds that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). 

As noted, the Veteran was provided with a VA examination in June 2013.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded her current complaints, conducted an appropriate physical examination, and rendered appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In November 2014, the Veteran's representative argued that the June 2013 VA examination is inadequate because it referenced a September 2011 X-ray study and a pulmonary function test from 2010.  It was suggested that the examiner's opinion was inaccurate because he relied on outdated test results.  The Veteran's representative also requested that a VA examiner review medical literature that discusses exercise induced asthma. 

While the Board acknowledges that the test results cited by the June 2013 VA examiner are now several years old, there is no indication that the test results were inaccurate.  In fact, the VA examiner specifically stated that the Veteran's 2010 pulmonary function test accurately reflects her current pulmonary function.  A new examination is not warranted based solely on the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (another VA examination is not warranted based on the mere passage of time).  With respect to the request for a VA examiner to "review the medical literature regarding exercise induced asthma," the Board notes that the June 2013 VA examiner specifically commented on the functional impact of the Veteran's asthma in his report, to include exercise. 

Based on the above, the Board concludes that the June 2013 VA examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2014).  

The record reflects that at the September 2011 hearing, the undersigned Acting Veterans Law Judge clarified the issue on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.  

II. Law and Regulations 

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014)

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during (ACDUTRA) which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Thus, the definitional statute makes a clear distinction between those who have served on active duty and those who have served on active duty for training.  The Court has held that this statute, in effect, means that an individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status. 

Furthermore, unless a claimant has established status as a veteran, neither the presumption of soundness nor the presumption of aggravation is applicable.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

Nor is the claimant entitled to the benefit of the legal presumptions pertaining to service connection for certain diseases and disabilities. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309, Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

For veterans who have achieved "veteran" status through a prior period of service and claim a disability incurred during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" prior to that period, and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40 (2010).

To show aggravation, a claimant who served only on ACDUTRA has the burden to demonstrate that he experienced a permanent increase in disability beyond the natural progress of that disease or injury during his period of ACDUTRA.  See Donellan v. Shinseki, 24 Vet. App. 167, 174 (2010).

Although an ACDUTRA claimant does not need to show that his training proximately caused the worsening of his pre-existing disability, the definition of aggravation in 38 U.S.C.A. § 1153 incorporated by 38 U.S.C.A. § 101(24) requires that an ACDUTRA claimant establish that there was a causal relationship between the worsening of the claimant's pre-existing condition and his ACDUTRA. See Donellan, at 167.

III. Analysis 

The Veteran is seeking service connection for asthma.  Specifically, the Veteran argues that while she had asthma as a child, this disability had completely resolved prior to enlistment and her current disability is the result of "running every year."  See Board Hearing Transcript (Tr.) 6.  In the alternative, the Veteran argues that her pre-existing asthma was aggravated beyond the normal progression of the disease due to her Army Reserve training.  See the November 2014 Appellate Brief.

Upon review, a reserve treatment record from April 9, 1994, notes that the Veteran was in a motor vehicle accident "last spring" and recently tried to participate in physical training but experienced chest pain while running.  It was recommended that she be placed on a temporary profile until she could return with documentation from her physician.  

In June 1994, the Veteran complained of "bronchitis" but was medically cleared and it was recommended that she resume her physical training. 

In an undated letter, P.S., M.D., stated that he treated the Veteran on September 9, 1994, and diagnosed her with "exercise-induced bronchospasm."  The physician indicated that the Veteran has his "permission to walk as a form of exercise." 

Records indicate that the Veteran's next period of training after her diagnosis occurred around October 1, 1994, when she was placed on a temporary profile due to her asthma.  This record indicates that she should not run "for [physical training] until documentation from private physician is submitted."  

As noted, the Veteran was diagnosed with exercise-induced bronchospasm by her private physician on September 9, 1994.  This is the earliest diagnosis of a respiratory disability and there is no evidence that she was on ACDUTRA or INACDUTRA at that time.  Instead, the record indicates that her next period of training occurred on October 1, 1994 when she received a temporary profile based on her private physician's diagnosis. 

Moreover, since the Veteran was not afforded an examination prior to her October 1994 period of ACDUTRA, the presumption of soundness does not apply.  Smith, 24 Vet. App. at 45-46. 

In addition, the Board observes that the record contains additional evidence which indicates that the Veteran's asthma existed prior to service.  For example, an August 2007 service treatment record stated that the Veteran has had asthma "all her life."  A September 2007 treatment record from Moncrief Army Hospital indicated that the Veteran's asthma existed prior to service.  A November 2007 Medical Evaluation Board determined that the Veteran's asthma existed prior to service and the Veteran signed a statement (in January 2008) indicating that she agreed with this finding.  

Thus, as the evidence reflects that the Veteran's diagnosis of asthma pre-existed her period of October 1, 1994 training, the only relevant question remaining is whether there is a causal relationship between her pre-existing asthma and her continuous training with the National Guard, to include being permanently aggravated beyond the normal course and scope of the disability .  

The Board notes that since the Veteran's claim is based on a period of ACDUTRA, the presumption of aggravation is not applicable, notwithstanding the fact that the claimant achieved "veteran" status during a prior period of service.  Smith, 24 Vet. App. at 48. 

In an April 2010 report, a VA examiner opined that it was more likely than not that the Veteran's asthmatic condition was related to military service because the condition was diagnosed while she was in the reserves.  The examiner also noted that a review of service treatment records revealed no evidence of pre-existing asthma including her initial examination dating back to 1981. 

Upon review, the April 2010 VA examiner's opinion is based on an inaccurate factual premise and entitled to no probative value.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely." (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993))).  As discussed above, contrary to the VA examiner's findings, the Veteran's asthma was diagnosed by her private physician and not during a period of ACDUTRA.  Further, the record contains multiple service treatment records which note that her asthma existed prior to her service, including a Medical Evaluation Board wherein the Veteran agreed that her asthma pre-existed her service. 

In support of her claim, the Veteran submitted a November 2009 statement from her private physician who indicated that she experienced a flare-up of her childhood asthma while on active duty "because she was not on any medications at that time."  It was noted that if the Veteran "had been on medications at that time, her symptoms probably would not have flared up or at least her asthma would have been under control."  

As discussed, the evidence must demonstrate that the Veteran's asthma was permanently aggravated beyond the normal course and scope of the disability by her training with the National Guard.  Here, the November 2009 statement from the Veteran's private physician does not address whether the pre-existing disability was aggravated.  Instead, it suggests that the Veteran experienced a temporary flare-up of her pre-existing condition.  By definition, a temporary flare-up is not a permanent worsening of the asthma.  Accordingly, the November 2009 statement is entitled to no probative value in this regard. 

The Veteran's service treatment records include an August 2007 record from Moncrief Army Community Hospital which notes that asthma existed prior to service and was "service aggravated."  The record also includes a November 2007 Medical Evaluation Board which held that the Veteran's pre-existing asthma was not aggravated by her service. 

Upon review, these records contain no analysis or medical explanation to accompany the conclusion.  See generally, Horn v. Shinseki, 25 Vet. App. 231(2012); citing Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (A medical examination report is entitled to no weight if it contains only data and conclusions).  These records are therefore entitled to no weight of probative value on the permanent aggravation question. 

Pursuant to the April 2013 remand, the Veteran was afforded a VA examination in June 2013.  After conducting a clinical examination and reviewing the Veteran's claims file, the examiner opined that the Veteran's asthma was not permanently aggravated beyond the normal course and scope of the disability while in service.  It was explained that the Veteran "did not have a flare up of her asthma until she was 15 years into service."  If it was the exercise that caused a "re-awaking" of the Veteran's pre-existing asthma, this would have occurred early in the course of her service. 

The Board has also considered the Veteran's argument that she should be awarded service connection for asthma because she was treated "while in the military." See the May 2010 Substantive Appeal; see also the Board Hearing Transcript, pages 2-3.  While the Veteran's service treatment records clearly indicate that she received treatment for her asthma, these records do not indicate that this disability had its onset during a period of ACDUTRA or was permanently aggravated by her training with the National Guard.  As noted above, the law requires more than treatment in under this set of circumstances - it requires permanent worsening.  

While the Board has considered the Veteran's argument that her asthma was incurred while on ACDUTRA or aggravated during her Army Reserve training, she has provided no rationale in support of her claim.  Further, based on the inconsistent statements described above, the Board affords greater weight of probative value and credibility to the VA examiner's opinion. 

Upon review, the Board finds the evidence against the claim to be more probative than the evidence in favor of the claim. Therefore, the Veteran's claims for service connection for asthma must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for asthma is denied.



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


